Citation Nr: 1822982	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-58 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual unemployability because of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1989 to August 1989 and from January 1991 to May 1991.  She had additional service in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs, Regional Office located in Seattle, Washinton (RO), which denied the benefit sought. 

In February 2018, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  Following the hearing, the Veteran submitted additional medical evidence with a waiver of initial consideration.  

The Board acknowledges that in July 2017 the Veteran attempted to withdraw her appeal, but her request was later rescinded with her appearance at the Board hearing prior to the issuance of a dismissal by the Board.  Accordingly, the Board retains jurisdiction and considers the matter still on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a total disability rating due to individual unemployability (TDIU) because of the severity of her service-connected disabilities.   The Veteran is service-connected for left knee disability, rated as 30 percent disabling; right knee disability, rated as 20 percent disabling; lumbar spine disability, rated as 10 percent disabling; sciatica of the right lower extremity, rated as 10 percent disabling; residual painful scar, rated as 10 percent disabling; and residual scar, rated as noncompensable.  Her combined disability evaluation is 70 percent, and she has at least one disability rated at 40 percent or more (based on her combined bilateral knee disorders).  The Veteran satisfies the scheduler criteria, and the remaining question is whether the severity of her service-connected disabilities preclude her substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2017).  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of this claim.  

While the Veteran has submitted several medical statements from her treating providers that state she is unemployable, each of these treating providers cites to both her service-connected disabilities and nonservice-connected disorders as causing her inability to work.  See September 2015 VA medical statement from B.Y., NP, and D.N., LICSW; November 2016 private medical statement from S.T., LMHC; December 2016 VA medical statement from B.Y., NP, and C.G., MD; February 2018 private medical statement from K.B., LICSW. It remains unclear whether the Veteran's service-connected disabilities alone preclude her ability to obtain and/or retain gainful employment. 

In addition, the Veteran has submitted additional medical records that demonstrate that her service-connected left and right knee disabilities have worsened since she was last evaluated by VA in December 2015.  In particular, she has undergone two surgeries on her left knee within the past year because of increased symptomatology.  See June 2017 and December 2017 private treatment records.  The Board finds that a new VA examination is needed to determine the severity of the Veteran's service-connected disabilities and to obtain a medical opinion that addresses the impact of her disabilities on her ability to function in a work-like setting.  

Finally, during the February 2018 Board hearing, the Veteran testified that she has recently been awarded disability benefits from the Social Security Administration (SSA).  SSA records have not yet been requested.  Therefore, a remand is also necessary to request any existing SSA disability records.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) (2012) and 38 C.F.R. § 3.159(e) (2017).

2. Schedule the Veteran for the appropriate VA examination to determine the severity of the Veteran's service-connected disabilities in connection with her claim for a TDIU. 

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must review the complete file and indicate in the examination report that this was accomplished.  

Based on a review of the claims folder, the VA examiner is asked to determine the impact of the Veteran's service-connected disabilities on her occupational functioning.  

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities. 

The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

Neither age nor nonservice-connected disabilities should be considered or mentioned.

All opinions must be supported by a complete rationale. 

3. After ensuring compliance with the development requested above, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




